EXHIBIT 10.15
 
 
LEASE AGREEMENT


THIS LEASE AGREEMENT (this “Lease”), is entered into this 12th day of December,
2012, by and between the Landlord and the Tenant hereinafter named.


ARTICLE I.  Definitions and Certain Basic Provisions.
 

  1.1
(a)
“Landlord”:
41 INDUSTRIAL CENTER LIMITED PARTNERSHIP
             
(b)
Landlord’s Address:
c/o Gelman Management Company
Suite 800
2120 L Street, NW
Washington, D.C.  20037
Attention: Steven Padgett, CFO
              with a copy of default notices to: 
Grossberg, Yochelson, Fox & Beyda, LLP
2000 L Street, N.W., Suite 675
Washington, D.C. 20036
Attention:  Michael D. Ravitch, Esq.
              (c)
“Tenant”:
AnythingIT, Inc., a Delaware corporation
              (d)
Tenant’s Mailing Address:
17-09 Zink Place, Unit 1
Fair Lawn, NJ 07410
Attention:  Gail Babitt, CFO
              with a copy of default notices to:  
Pearlman & Schneider LLP
2200 Corporate Blvd NW, Ste 210
Boca Raton, FL 33431-7307
Attention:  James S. Schneider
              (e) Tenant’s Trade Name:  AnythingIT               (f)
Tenant’s Address at
Demised Premises:
41 Industrial Center, 2412 S. Gelman Place
Tampa, Florida  33619
              (g)
“Demised Premises”:   approximately 30,050 square feet of space in the building
(the “Building”) known by street address as 2412 S. Gelman Place, Tampa,
Florida, such premises being shown and outlined on the plan attached hereto as
Exhibit A, and situated upon the property described in Exhibit “A” attached
hereto.
            (h) Lease Term:  Commencing on the “Commencement Date” as
hereinafter defined and ending at midnight on the last day of the thirty-eighth
(38) month following the Commencement Date (such 38 month period being referred
to herein as the “Initial Term”), subject to Tenant’s renewal options set forth
in Article XXV below.             (i) Minimum Guaranteed Rental.  The annual
Minimum Guaranteed Rental for the Demised Premises is as follows:

 
Portion of Lease Term
 
Minimum Guaranteed Rental
   
Monthly
Installment
 
March 1, 2013 – February 28, 2014
  $ 100,667.50     $ 8,388.96  
March 1, 2014 – February 28, 2015
  $ 103,687.53     $ 8,640.63  
March 1, 2015 – February 29, 2016
  $ 106,798.15     $ 8,899.85  

 
 
1

--------------------------------------------------------------------------------

 
 
 
In addition to the Minimum Guaranteed Rental set forth above, Tenant shall be
responsible for payment of all State, County, and municipal Sales and Use Taxes
applicable to the rent payable hereunder.  Such taxes shall be paid at the same
time as the monthly installment of Minimum Guaranteed Rental.
 
This is a triple net lease.

 
 
(j)
“Security Deposit”:  $60,000, subject to reduction as provided in Section 18.8
below.



 
(k)
Permitted Use:   general office, sales, distribution and warehouse use within
the Demised Premises.



 
(l)
Tenant’s Proportionate Share:   15.28% and is computed based on the ratio that
the total rentable area of the Demised Premises bears to the total rentable area
in all buildings on the Real Property which is presently one hundred ninety-six
thousand six hundred thirty-six (196,636) square feet of rentable space.



1.2           The sum of:  Minimum Guaranteed Rental for the first Lease Year of
the initial Lease Term payable in monthly installments as set forth in Article
I, Section 1.1 (i) of:
 
 

Amount of monthly installment      $ 8,388.96             Sales and Use Tax
thereon     $ 587.23             Monthly Payment Total   $ 8,976.19  

 
1.3           Tenant shall be required to pay monthly estimated payments for
Tenant’s Proportionate Share of Common Area Maintenance Costs (as set forth in
Section 5.2 below and estimated to be $0.40 per square foot for the 2012
calendar year), Tenant’s Proportionate Share of Taxes (as set forth in Section
17.2 below and estimated to be $0.55 per square foot for the 2012 calendar year)
and Tenant’s Proportionate Share of Insurance costs (as set forth in Section
12.4 below and estimated to be $0.45 per square foot for the 2012 calendar
year).  The sum of such estimates for the first year of the initial Lease Term
(based on calendar year 2012 estimates) consist of:


Common Area Maintenance Costs
  $ 1,001.67  
Taxes
  $ 1,377.29  
Insurance
  $ 1,126.88  
Monthly Payment Total
  $ 3,505.84  

 
1.4           Each of the foregoing definitions and basic provisions shall be
construed in conjunction with and limited by references thereto in other
provisions of this Lease.


ARTICLE II.  Granting Clause.
 
2.1           In consideration of the obligation in Tenant to pay rent and other
charges as herein provided and in consideration of the other terms, covenants
and conditions hereof, commencing on the Commencement Date and continuing for
the remainder of the Lease Term, unless earlier terminated in accordance with
the terms and provisions of this Lease, Landlord hereby demises and leases to
Tenant, and Tenant hereby takes from Landlord, the Demised Premises as described
in Article I, Section 1.1.  TO HAVE AND TO HOLD said premises for the Lease Term
specified in Article I, Section 1.1, all upon the terms and conditions set forth
in this Lease.
 
 
2

--------------------------------------------------------------------------------

 


ARTICLE III.  Delivery of Demised Premises.


3.1           Landlord shall deliver possession of the Demised Premises to
Tenant in “as is” condition without any representation or warranty by Landlord
as to the condition thereof and without Landlord performing or providing any
labor, work or material therefore except as set forth on Exhibit “C” attached
hereto (collectively, the “Landlord’s Work”).  Landlord agrees to perform the
Landlord’s Work in a good and workmanlike manner and to use commercially
reasonable efforts to substantially complete the Landlord’s Work by December 31,
2012.  If Landlord shall be unable to give possession of Demised Premises on the
Commencement Date by reason of the holding over or retention of possession of
any tenant or occupant, or if the Landlord’s Work has not yet been substantially
completed, or for any other reason, Landlord shall not be subject to any
liability for failure to give possession on said date.  Under such circumstances
rent reserved and covenanted to be paid herein shall not commence until
possession of Demised Premises is given or the Demised Premises is available for
occupancy by Tenant with the work required under Exhibit “C” substantially
completed, and no such failure to give possession on the Commencement Date shall
in any other respect affect the validity of this Lease or the obligations of
Tenant hereunder.  However, if Landlord shall be delayed in the completion of
its work by reason of any act or omission of Tenant, or any agent, employee or
contractor of Tenant (collectively, a “Tenant Delay”), such Tenant Delay shall
not affect the Commencement Date, and the Commencement Date shall be determined
by Landlord based upon the date the work required of Landlord would have been
completed in the absence of such Tenant Delay.  Promptly after the determination
of the Commencement Date and the Rent Commencement Date (defined below),
Landlord and Tenant shall enter into a letter agreement (the “Commencement
Letter”) on the form attached hereto as Exhibit “D” setting forth the
Commencement Date, Rent Commencement Date, the termination date and any other
dates that are affected by the adjustment of the Commencement Date and/or the
Rent Commencement Date.  Tenant, within seven (7) days after receipt thereof
from Landlord, shall execute the Commencement Letter and return the same to
Landlord.


3.2   The Commencement Date of this Lease shall be the earlier of (i) the date
Landlord delivers possession of the Demised Premises with the Landlord’s Work
substantially completed, or (ii) the date Landlord would have delivered
possession of the Demised Premises to Tenant with the Landlord’s Work
substantially completed absent any Tenant Delay, provided, however, in no event
shall the Commencement Date occur prior to January 1, 2013 unless Tenant
commences business operations in the Demised Premises prior to such
date.  Occupancy of the Demised Premises by Tenant prior to the Commencement
Date shall be subject to all of the terms and provisions of this Lease excepting
only those requiring the payment of rent.  The Rent Commencement Date shall be
the date which is two (2) months following the Commencement Date (e.g., if the
Commencement Date is January 1, 2013, the Rent Commencement Date shall be March
1, 2013).


3.3   The first “Lease Year” is that period commencing on the Rent Commencement
Date and ending on the last day of the month in which the first anniversary of
the Rent Commencement Date occurs, provided that if the Rent Commencement Date
shall occur on a first day of a month, then the Lease Year shall end on the last
day of the month immediately preceding the first anniversary of the Rent
Commencement Date.  Each Lease Year other than the first Lease Year shall
commence on the date next following the expiration of the previous Lease Year
and shall continue for a period of one full year therefrom, unless this Lease or
any applicable extension expires or is terminated, in which event the last Lease
Year shall end on the date of such termination or expiration.


ARTICLE IV.  Monthly Payment


4.1            The Monthly Payment for the first year of the Lease, as specified
in Article I, Section 1.2, shall accrue hereunder from the Rent Commencement
Date, and shall be payable at the place designated for the delivery of notices
to Landlord at the time of payment, without demand and without set-off or
deduction, for any reason whatsoever, except as herein provided.  Monthly
Payment shall mean the sum of Minimum Guaranteed Rental in monthly installments
in the amount specified in Article I, Section 1.1, for the first year of the
initial Lease Term and as increased, if so, as set forth under Section
1.1(i)above.


4.2            Tenant shall pay to Landlord the Minimum Guaranteed Rental for
the Demised Premises in advance in equal monthly installments in the amounts
provided under Section 1.1(i) above.  The first such monthly installment of
Minimum Guaranteed Rental shall be due and payable upon execution of the Lease,
and subsequent installments shall be due and payable on or before the first day
of each calendar month during the Lease Term (commencing on the first day of the
second calendar month of the first Lease Year); subject to increases as set
forth in Section 1.1(i) above.
 
 
3

--------------------------------------------------------------------------------

 


4.3            Following the first Lease Year, Tenant shall pay to Landlord
Minimum Guaranteed Rental in accordance with the rent schedule set forth in
Section 1.1(i) above.  The term “additional rent” as used in this Lease shall
refer to all other amounts due Landlord under the terms of this Lease.


4.4            During the initial Lease Term and all additional terms of this
Lease, Tenant shall pay, with each monthly installment of Minimum Guaranteed
Rental, and on all additional rent required under this Lease, all applicable
Florida and local option sales and use tax, without deduction, offset or
counterclaim.


ARTICLE V.  Common Area


5.1           The “Common Area” shall refer to those portions of the real
property described in Exhibit A attached hereto (the “Real Property” or the
“Project”) which are reserved by Landlord for the common use of all tenants,
including the parking area, sidewalks, landscaping, curbs, loading areas,
private streets and alleys, lighting facilities, and other areas and
improvements provided by Landlord for the common use of all tenants, all of
which shall be subject to Landlord’s sole management and control and shall be
operated and maintained in such manner as Landlord, in its exclusive discretion,
shall determine.  Landlord reserves the right to change from time to time the
dimensions and location of the Common Areas as well as the location, dimensions,
identify and type of any building shown on Exhibit A and to construct additional
buildings or other improvements in, on or about said Real Property, and to
eliminate buildings from the plan shown on Exhibit A.  Tenant and its employees,
customers, subtenants, and licensees shall have the nonexclusive right and
license to use the Common Area as constituted from time to time, such use to be
in common with Landlord, other tenants of the Real Property and other persons
permitted by Landlord to use the same, and subject to such reasonable rules and
regulations governing use as Landlord may from time to time prescribe, including
the designation of specific areas of the Real Property in reasonable proximity
to the Demised Premises in which vehicles owned by Tenant, its employees,
subtenants, and licensees shall be parked.  Tenant shall not take any action
which would interfere with the rights of other persons to use the Common Area
without the prior written consent of the Landlord.  Landlord may temporarily
close any part of the Common Area for such periods of time as may be necessary
to prevent the public from obtaining prescriptive rights or to make repairs or
alterations.


5.2           Commencing on the Rent Commencement Date and continuing for the
remainder of the Lease Term, Tenant agrees to pay Tenant’s Proportionate Share
of the Common Area Maintenance Costs (defined below) incurred by Landlord.  The
term “Common Area Maintenance Costs” shall include but not be limited to, all
direct and indirect costs, services, expenses, obligations or fees which relate
to the buildings located on the Real Property (such buildings and real property
being collectively referred to herein as the “Project”) including those costs
incurred for lighting, water and sewer service, painting, cleaning, policing,
inspecting, landscaping, repairing, replacing, guarding, protecting, striping of
parking lanes and driving lanes, removing trash and garbage, reasonable
management fees, accounting fees related to the calculation of Common Area
Maintenance Costs for the Real Property, including, without limitation, the
preparation of annual statements and billing with respect to such Costs, and any
other expense related to the overall maintenance and upkeep of the Common Area,
including, without limitation, the amortized cost of capital improvements (as
distinguished from replacement parts or components installed in the ordinary
course of business) made to the Project which are:  (a) performed primarily to
reduce operating expense costs or otherwise improve the operating efficiency of
the Project; or (b) required to comply with any laws, ordinances or regulations
that are enacted, or first interpreted to apply to the Project, after the date
of this Lease (collectively, the “Permitted Capital Expenditures” as well as all
labor costs for all persons performing services required or utilized in
connection with the operation, repair, replacement and maintenance of and
control of access to the Project, including but not limited to amounts incurred
for wages, salaries and other compensation for services, payroll, social
security, unemployment and other similar taxes, workers’ compensation insurance,
uniforms, training, disability benefits, pensions, hospitalization, retirement
plans, group insurance or any other similar or like expenses or
benefits.  Tenant’s Proportionate Share of Common Area Maintenance Costs for the
2012 calendar year are presently estimated to be forty cents ($0.40) per square
foot.
 
 
4

--------------------------------------------------------------------------------

 


Notwithstanding anything to the contrary in this Article V, Tenant’s
Proportionate Share of Operating Expenses shall be subject to the limitations
set forth in this Section 5.1.  During that portion of the Lease Term occurring
in calendar year 2013 (“2013 Period”), Tenant’s Proportionate Share of Operating
Expenses for such 2013 Period shall not exceed an amount equal to a fraction
(the numerator of which is the number of days in the Lease Term from and after
the first day of the first Lease Year occurring in calendar year 2013, and the
denominator of which is 365) multiplied by $12,320.50 (i.e., $0.41 per square
foot of rentable area in the Premises).  Commencing in calendar year 2014 and
continuing through the remainder of the Lease Term, Tenant’s Proportionate Share
of Operating Expenses for each calendar year during the initial Lease Term,
commencing with calendar year 2014, shall not exceed the Operating Expenses Cap
(as defined below).  For purposes hereof, “Operating Expenses Cap” shall mean an
amount equal to one hundred three percent (103%) of the actual expenses for
Operating Expenses in calendar year 2012, and, for each calendar year
thereafter, such cap shall increase by (i) for each calendar year during the
initial term of the Lease, three percent (3%) over the Operating Expenses Cap
applicable to the immediately preceding calendar year, and (ii) for each
calendar year during any Renewal Term of the Lease, four percent (4%) over the
Operating Expenses Cap applicable to the immediately preceding calendar
year.  It is agreed and acknowledged that the foregoing provisions apply to
Operating Expenses only and shall in no event limit Tenant’s obligation to pay
Tenant’s Proportionate Share of Taxes as required under Article XVII.


Following the end of each calendar or fiscal year, Landlord shall tender to
Tenant a statement (the “Reconciliation Statement”) of Tenant’s Proportionate
Share of the Common Area Maintenance Costs.  Tenant agrees to pay Landlord
within ten (10) days after demand is made therefor, the amount shown in such
Reconciliation Statement.  Copies of Landlord’s Reconciliation Statement of
Common Area Maintenance Costs for the Project shall be supplied to Tenant within
a reasonable time after Tenant’s written request.  Notwithstanding the
foregoing, Landlord reserves the right, throughout the Lease Term, to require
that Tenant pay each month in advance, as additional rent, one-twelfth of
Tenant’s estimated annual obligation under this Section 5.2.  Such payment shall
in no way limit Tenant’s annual obligation.  If the total of such monthly
installments paid is less than Tenant’s total obligation, Tenant shall promptly
pay the difference upon receipt of Landlord’s year-end Reconciliation
Statement.  Any overpayment shall be credited to Tenant’s obligation for the
next succeeding period.


ARTICLE VI:  Use and Care of Demised Premises


6.1           The Demised Premises may be used only for the purpose or purposes
specified in Article I, Section 1.1 above, and for no other purpose or purposes
without the prior written consent of Landlord.  Tenant shall use in the
transaction of business in the Demised Premises the trade name specified in
Article I, Section 1.1 above and no other trade name without the prior written
consent of Landlord.   Tenant shall not at any time leave the Demised Premises
vacant, but shall in good faith continuously throughout the Lease Term conduct
and carry on in the entire Demised Premises the type of business for which the
Demised Premises are leased and Tenant shall, except during reasonable periods
for repairing, cleaning and decorating, keep the Demised Premises open for
business.


6.2           Tenant shall not, without Landlord’s prior written consent, keep
anything within the Demised Premises for any purpose which increases the
insurance premium cost or invalidate any insurance policy carried on the Demised
Premises or other part of the Real Property without the prior written consent of
Landlord provided (i)  Tenant shall pay as additional rental, upon demand of
Landlord, any such increased premium cost due to Tenant’s use or occupation of
the Demised Premises and (ii) the reason for the increase in insurance cannot be
due to Tenant’ storage of Hazardous Substances (define below) or any other items
which are stored in violation of applicable laws, regulations or
ordinances.  All property kept, stored or maintained within the Demised Premises
by Tenant shall be at Tenant’s sole risk.


6.3           Tenant shall not permit any objectionable or unpleasant odors to
emanate from the Demised Premises or take any other action which in the
exclusive judgment of Landlord would constitute a nuisance or would disturb or
endanger other tenants of the Project or unreasonably interfere with their use
of their respective premises.
 
 
5

--------------------------------------------------------------------------------

 


6.4           Tenant shall take good care of the Demised Premises and keep the
same free from waste at all times.  Tenant shall keep the Demised Premises and
sidewalks, service-ways and loading areas adjacent to the Demised Premises neat
and clean at all times.  Tenant will store all trash and garbage within the area
designated by Landlord for such trash pickup and removal and only in receptacles
from time to time prescribed by Landlord.  Tenant will arrange for pickup of
trash and rubbish at Tenant’s expense.  Landlord may, at its sole option,
arrange for collection of all trash and garbage and, should Landlord exercise
such election, Tenant’s proportionate share of the cost thereof will be part of
its Common Area Maintenance Charge.  Tenant shall not operate an incinerator or
burn trash or garbage on the Real Property.


6.5           Tenant shall procure, at its sole expense, any permits and
licenses required for the transaction of business in the Demised Premises and
otherwise comply with all applicable laws, ordinances and governmental
regulations.


ARTICLE VII. Maintenance and Repair of Demised Premises


7.1           Landlord shall keep the foundation, the exterior walls (except
doors, door closure devices, window and door frames, molding, locks and hardware
and painting or other treatment of interior and exterior walls) and roof of the
Demised Premises in good repair, except that subject to Section 12.3 below,
Landlord shall not be required to make any repairs occasioned by the act or
negligence of Tenant, its agents, employees, subtenants and licensees
(collectively the “Tenant Parties”), which repairs will be made by Tenant.  In
the event that the Demised Premises should become in need of repairs required to
be made by Landlord hereunder, Tenant shall give immediate written notice
thereof to Landlord and Landlord shall not be responsible in any way for failure
to make any such repairs until a reasonable time shall have elapsed after
delivery of such written notice.  Landlord shall make all repairs required of it
hereunder in a good and workmanlike manner and in a reasonably timely manner
following its receipt of written notice from Tenant.  Landlord’s obligation
hereunder is limited to repairs specified in the Article VII, Section 7.1 only,
and Landlord shall have no liability for any damages or injury arising out of
any condition or occurrence causing a need for such repairs.


7.2           Except for the obligations of Landlord under Article VII, Section
7.1, Tenant shall keep the Demised Premises in good, clean condition and shall,
at its sole cost and expense, keep the Demised Premises free of pests and
rodents, make all needed repairs and replacements, including replacement of
cracked or broken glass, and shall keep all plumbing units, pipes and
connections free from obstruction.  If any repairs required to be made by Tenant
hereunder are not made within a reasonable time after written notice delivered
to Tenant by Landlord, Landlord may, at its option, make such repairs without
liability to Tenant for any loss or damage which may result to its stock or
business by reason of such repairs, and Tenant shall pay to Landlord immediately
upon demand as additional rental hereunder the cost of such repairs, and failure
to do so shall constitute an event of default hereunder.  At the expiration of
this Lease, Tenant shall surrender the Demised Premises in good condition,
reasonable wear and tear and loss by fire or other casualty excepted and shall
surrender all keys for the Demised Premises to Landlord and shall provide
Landlord in writing with all combinations on locks, safes and vaults, if any, in
the Demised Premises which Landlord has authorized Tenant to have remain on the
Demised Premises following the expiration of the term hereof.


7.3           Maintenance and repair, including replacements, of the air
conditioning and heating equipment shall be Tenant’s sole responsibility
throughout the entire Lease Term.  Notwithstanding the foregoing, Landlord
agrees that the HVAC equipment serving the Demised Premises shall be delivered
to Tenant in good working order and other than those repairs to the HVAC
equipment required by reason of the negligence or willful misconduct of Tenant,
its agents, employees or contractors (which shall be repaired by Tenant at its
sole cost and expense), Landlord shall, at its sole cost and expense, make all
required repairs to the HVAC equipment serving the Demised Premises for a period
of one hundred eighty (180) days following the Commencement Date.


7.4           Notwithstanding anything in this Lease to the contrary, Landlord
agrees, at its sole cost and expense, to replace one (1) HVAC unit supplying
HVAC service to the office area of the Premises, with one (1) HVAC unit meeting
the specifications attached hereto as Exhibit “E”.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE VIII.  Alterations


8.1           Tenant shall not make any alterations, additions or improvements
to the Demised Premises without the prior written consent of Landlord, provided,
however, Tenant shall have the right to install unattached, movable trade
fixtures which may be installed without drilling, cutting or otherwise defacing
the Demised Premises without the prior consent of Landlord.  In no event shall
Tenant be permitted to make any alterations or installations to the roof of the
Demised Premises.  Except as provided below, all alterations, additions,
improvements and fixtures (other than unattached, movable trade fixtures) which
may be made or installed by either party upon the Demised Premises shall remain
upon and be surrendered with the Demised Premises and become the property of
Landlord at the termination of this Lease, unless Landlord requests their
removal in which event Tenant shall remove the same and restore the Demised
Premises to their original condition at Tenant’s expense.  Any linoleum,
carpeting or other floor covering which may be cemented or otherwise affixed to
the floor of the Demised Premises is a permanent fixture and shall become the
property of Landlord without credit or compensation to Tenant.  Landlord
recognizes that certain trade fixtures of Tenant may be attached to the floor or
walls of the Demised Premises.  Tenant may remove any of its trade fixtures upon
the termination of this Lease; provided Tenant is not in default under this
Lease; and further provided that Tenant repairs any and all damages to the
Demised Premises resulting from the removal of its trade fixtures.  


8.2           All construction work done by Tenant within the Demised Premises
shall be performed in a good and workmanlike manner, in compliance with all
governmental requirements, and the requirements of any contract or mortgage to
which the Landlord may be a party and in such manner as to cause a minimum of
interference with other construction in progress and with the transaction of
business on the real property.  Tenant agrees to indemnify Landlord and hold it
harmless against any loss, liability of damage resulting from such work, and
Tenant shall, if requested by Landlord, furnish bond or other security
satisfactory to Landlord against any such loss, liability or damage.


8.3           Tenant agrees that all venting, opening, sealing, waterproofing or
any altering of the roof shall be performed by Landlord’s roofing contractor at
Tenant’s expense and that when completed Tenant shall furnish to Landlord a
certificate from Landlord’s roofing contractor that all such alterations
approved by Landlord have been completed in accordance with the plans and
specifications therefor approved by Landlord.  Landlord represents that the roof
of the Premises is in good condition and any  replacement of the roof which is
not caused by Tenant’s or its employees’, agents’ or contractors’ negligence or
willful misconduct is considered a capital expenditure to be borne by the
Landlord.


ARTICLE IX.  Landlord’s Right Of Access; Use of Roof.


9.1           Landlord shall have the right to enter upon the Demised Premises
at any reasonable time for the purpose of inspecting the same, or of making
repairs to the Demised Premises, or of making repairs, alterations or additions
to adjacent premises, or of showing the Demised Premises to prospective
purchases, lessees or lenders.  Except in the event of an emergency (for which
no notice shall be required), Landlord shall provide Tenant with reasonable
prior notice and shall use reasonable efforts to minimize any disruption to
Tenant’s business activities in the Premises in connection with any such
entries.


9.2           Except as expressly set forth in Article 27 below, use of the roof
above the Demised Premises is reserved solely to Landlord.


ARTICLE X.  Signs.


10.1           All signs, decorations and advertising media shall be subject to
the prior written approval of Landlord as to construction, method of attachment,
size, shape, height, lighting, color and general appearance.  All signs shall be
kept in good condition and in proper operating order at all times.  Subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed, and subject to obtaining all required
governmental approvals, Tenant, at its sole cost and expense, shall be permitted
to install project signage on the exterior fascia of the
Premises.  Notwithstanding the foregoing, Landlord, at Landlord’s sole expense,
shall provide Tenant with Building-standard marquis signage.
 
 
7

--------------------------------------------------------------------------------

 


10.2           The Tenant, upon vacating of the Demised Premises, or the removal
or alteration of its sign for any reason, shall be responsible for the repair,
painting, and/or replacement of the building fascia surface where signs are
attached. Such obligations shall expressly survive the expiration or earlier
termination of the Lease.


ARTICLE XI. Utilities.


11.1           Landlord agrees to cause to be provided and maintained the
necessary mains, conduits and other facilities necessary to supply water,
electricity, telephone service and sewerage service to the Demised
Premises.  Tenant shall be responsible for maintaining the necessary mains,
conduits and other facilities installed within the Demised Premises to provide
such utilities.


11.2           Tenant shall promptly pay all charges for electricity, water,
gas, telephone service, sewerage service and other utilities furnished to the
Demised Premises and shall promptly pay any maintenance charges
therefor.  Landlord may, if mutually agreed, furnish one or more utility
services to Tenant, and in such event Tenant shall purchase the use of such
services as are tendered by Landlord, and shall pay on demand as additional
rental the rates established therefor by Landlord which shall not exceed the
rates which would be charged for the same services if furnished directly by the
local public utility companies.  Landlord may at any time discontinue furnishing
any such service without obligation to Tenant other than to connect the Demised
Premises to the public utility, if any furnishing such service.


11.3           Except as expressly provided in this Section 11.3 and Section
14.2 below, no damages, compensation, or claim shall be payable by Landlord, and
this Lease and the obligations of Tenant to perform all of its covenants and
agreements hereunder shall in no way be affected, impaired, reduced, or excused,
in the event that there shall be an interruption, curtailment, or suspension of
the Project’s HVAC, utility, sanitary, water, electric or other Project systems
serving the Demised Premises or any other services required of Landlord under
this Lease (an “Interruption of Service”) by reason of (i) any casualty, (ii) an
accident, (iii) an emergency, or (iv) any other causes of any kind whatsoever
that are beyond the control of Landlord, including but not limited to, lack of
access to the Project or the Demised Premises (which shall include, but not be
limited to, the lack of access to the Project or the Demised Premises when it or
they are structurally sound but inaccessible due to evacuation of the
surrounding area or damage to nearby structures or public
areas).  Notwithstanding anything in this Lease to the contrary, if the
Project’s HVAC, utility, sanitary, water, electric or other Project systems
serving the Demised Premises shall not be furnished by reason of matters within
the control of Landlord for more than five (5) consecutive business days and
shall render the Demised Premises unusable and Tenant shall actually cease using
the Demised Premises, then and in such event all Rent payable hereunder for the
Demised Premises shall be abated for the period beginning on the sixth (6th)
consecutive business day of such failure and shall continue until use of  the
Demised Premises is restored to Tenant.  In no event shall any Rent be abated
hereunder by reason of a suspension or interruption caused by any act or
omission of Tenant, or any of its agents, employees or contractors.  In
addition, if an Interruption of Service shall continue for thirty (30)
consecutive days, at any time thereafter, but prior to the resumption of
service, Tenant may immediately terminate this Lease by notice to Landlord.


ARTICLE XII. Indemnity, Public Liability Insurance and Fire and Extended
Coverage Insurance.


12.1    Landlord shall not be liable to Tenant or to any Tenant Parties, or to
any other person or entity, whomsoever, for any injury to person or damage to or
loss of property on or about the Demised Premises or the Common Area or any
other part of the Project caused by the negligence or misconduct of Tenant, its
employees, subtenants, or licensees, or arising out of the use of the Demised
Premises by Tenant and the conduct of its business therein, or arising out of
any breach or default by Tenant in the performance of its obligations hereunder
or resulting from any other cause except Landlord’s negligence, and Tenant
hereby agrees to indemnify and hold harmless, Landlord, its managing agent
Gelman Management Company, its employees and agents (collectively the “Landlord
Parties”), from any loss, expense or claims arising out of such damage or
injury.  The provisions of the foregoing indemnity shall survive the termination
of this Lease with respect to any claims or liability accruing prior to such
termination.
 
 
8

--------------------------------------------------------------------------------

 


12.2           Tenant shall procure and maintain throughout the Lease Term a
policy or policies of insurance at its sole cost and expense, insuring both
Landlord, its management agent and Tenant against all claims, demands or actions
arising out of or in connection with Tenant’s use or occupancy of the Demised
Premises, or by the condition of the Demised Premises, the limits of such policy
or policies to be in an amount not less than $1,000,000.00 in respect of
injuries to or death of any one person, and in an amount not less than
$1,000,000.00 in respect of any one accident or disaster, and in an amount not
less than $1,000,000.00 in respect of property damaged or destroyed, and to be
written by insurance companies satisfactory to Landlord.  In addition, Tenant
shall keep its furniture, fixtures and equipment insured against loss by fire or
other casualty, in an amount equal to the replacement value of such furniture,
fixtures and equipment, and said policy shall include a standard waiver of
subrogation clause against Landlord.  Tenant shall obtain a written obligation
on the part of each insurance company to notify Landlord at least twenty (20)
days prior to cancellation of such insurance.  Such policies or duly executed
certificates of insurance shall be promptly delivered to Landlord by the
Commencement Date and renewals thereof as required shall be delivered to
Landlord at least thirty (30) days prior to the expiration of the respective
policy term.  Tenant’s failure to comply with the foregoing requirements
relating to insurance shall constitute an event of default hereunder.  In
addition to the remedies provided in Article XII of this Lease, Landlord may,
but is not obligated to obtain such insurance and Tenant shall pay to Landlord
upon demand as additional rental the premium cost thereof plus interest at the
rate of eighteen percent (18%) per annum from the date of payment by Landlord
until repaid by Tenant.


12.3           Landlord and Tenant agree and covenant that neither shall be
liable to the other for loss arising out of damage to or destruction of the
Demised Premises or contents thereof when such loss is caused by any perils
included within standard fire and extended coverage insurance policies of the
State of Florida; this agreement shall be binding whether or not such damage or
destruction be caused by negligence of either party or their agents, employees
or visitors.


12.4           Commencing on the Rent Commencement Date and continuing for the
remainder of the Lease Term, Tenant agrees to pay as additional rent the
Tenant’s Proportionate Share of the Landlord’s cost of carrying fire and
extended coverage insurance and public and property liability insurance on the
Project and the rents arising therefrom (collectively the “Insurance”).  Tenant
authorizes Landlord to use the funds paid to Landlord under this Article XII,
Section 12.4 to pay the cost of Insurance.  Tenant’s payment of its
Proportionate Share of the Insurance shall be made in the same manner as
Tenant’s Proportionate Share of Common Area Maintenance Costs set forth in
Article 5.2.  Tenant’s Proportionate Share of Insurance costs for the 2012
calendar year are presently estimated to be forty-five cents ($0.45) per square
foot.


Notwithstanding anything to the contrary in this Article XII, Tenant’s
Proportionate Share of Insurance shall be subject to the limitations set forth
in this Section 12.4.  During the 2013 Period (as defined in Section 5.1 above),
Tenant’s Proportionate Share of Insurance for such 2013 Period shall not exceed
an amount equal to a fraction (the numerator of which is the number of days in
the Lease Term from and after the first day of the first Lease Year occurring in
calendar year 2013, and the denominator of which is 365) multiplied by
$13,823.00 (i.e., $0.46 per square foot of rentable area in the
Premises).  Commencing in calendar year 2014 and continuing through the
remainder of the Lease Term, Tenant’s Proportionate Share of Insurance for each
calendar year during the initial Lease Term, commencing with calendar year 2014,
shall not exceed the Insurance Cap (as defined below).  For purposes hereof,
“Insurance Cap” shall mean an amount equal to one hundred three percent (103%)
of the actual expenses for Insurance in calendar year 2012, and, for each
calendar year thereafter, such cap shall increase by (i) for each calendar year
during the initial term of the Lease, three percent (3%) over the Insurance Cap
applicable to the immediately preceding calendar year, and (ii) for each
calendar year during any Renewal Term of the Lease, four percent (4%) over the
Insurance Cap applicable to the immediately preceding calendar year.  It is
agreed and acknowledged that the foregoing provisions apply to Insurance only
and shall in no event limit Tenant’s obligation to pay Tenant’s proportionate
share of Taxes as required under Article XVII.
 
 
9

--------------------------------------------------------------------------------

 


12.5           Any payment to be made pursuant to this Article XII with respect
to the insurance policy or policies year in which this Lease commences or
terminates shall bear the same ratio to the payment which would be required to
be made for the full insurance policy or policies year in which this Lease
commences or terminates bears to a full insurance policy or policies year.


ARTICLE XIII.  Non-Liability for Certain Damages.


13.1           Landlord and the Landlord Parties shall not be liable to Tenant
or any other person or entity whomsoever for any injury to person or damage to
property caused by the conduct within or about the Demised Premises or other
portions of the Project or because the Demised Premises becoming out of repair
or by defect in or failure of equipment, pipes or wiring, or broken glass, or by
the backing up of drains, or by gas, water, steam, electricity or oil leaking,
escaping or flowing into the Demised Premises, nor shall Landlord be liable to
Tenant or any other person or entity whomsoever for any loss or damage that may
be occasioned by or through the acts or omissions of other tenants of the
Project or of any other persons or entitles whomsoever, excepting only the
negligence of duly authorized employees and agents of Landlord.  With respect to
latent or patent defects in the Demised Premises or in the Project, Tenant shall
indemnify and hold Landlord harmless from any loss, cost, expense or claims
arising out of such injury or damage referred to in this Article XIII, Section
13.1.


ARTICLE XIV.  Damage by Casualty.


14.1           Tenant shall give immediate written notice to Landlord of any
damage caused to the Demised Premises by fire or other casualty.


14.2           In the event that the Demised Premises shall be damaged or
destroyed by fire or other casualty insurable under standard fire and extended
coverage insurance and Landlord does not elect to terminate this Lease as
hereinafter provided, Landlord shall proceed with reasonable diligence and at
its sole cost and expense to rebuild and repair the Demised Premises.  If the
building in which the Demised Premises are located shall (i) be destroyed or
substantially damaged by a casualty not covered by Landlord’s insurance; or (ii)
be destroyed or rendered untenantable to an extent in excess of twenty-five
percent (25%) of the first floor area by a casualty covered by Landlord’s
insurance, Landlord or Tenant may elect to terminate the Lease by providing
written notice.


14.3           Landlord’s obligation to rebuild and repair under this Article
XIV as to any improvements constructed by Landlord as set forth in Exhibit C
shall in any event be limited to restoring the Demised Premises to substantially
the condition in which the same existed prior to the casualty, and shall be
further limited to the extent of the insurance proceeds available to Landlord
for such restoration, and Tenant agrees that promptly after completion of such
work by Landlord, it will proceed with reasonable diligence and at its sole cost
and expense to rebuild, repair and restore its sign, fixtures, and equipment
within the Demised Premises.


14.4           Tenant agrees that during any period of reconstruction or repair
of the Demised Premises it will continue the operation of its business within
the Demised Premises to the extent practicable.  Provided the casualty was not
caused by the negligence or willful misconduct of Tenant, its agents, employees,
contractors or invitees, during the period from the occurrence of the casualty
until Landlord’s repairs are substantially completed, the Minimum Guaranteed
Rental, Common Area Maintenance, Taxes and Insurance shall be reduced
proportionately based on the ratio that the portion of the Premises which may be
used following such casualty bears to the rentable area of the Premises
immediately prior to the casualty.


ARTICLE XV. Eminent Domain.


15.1           If more than twenty five percent (25%) of the floor area of the
Demised Premises should be taken for any public or quasi-public use under any
governmental law, ordinance or regulation or by right of eminent domain or by
private purchase in lieu thereof, this Lease shall terminate and the rent shall
be abated during the unexpired portion of this Lease, effective on the earlier
of the date physical possession is taken by the condemning authority or title
passes to the condemning authority.
 
 
10

--------------------------------------------------------------------------------

 


15.2           If less than twenty five percent (25%) of the floor area of the
Demised Premises should be taken as aforesaid, this Lease shall not terminate;
however, the Minimum Guaranteed Rental payable hereunder during the unexpired
portion of this Lease shall be reduced in proportion to the area taken,
effective on the earlier of the dates set forth above in 15.1 hereof.  Following
such partial taking, Landlord shall make all necessary repairs or alterations
within the scope of the Landlord’s Work described in Exhibit C necessary to make
the Demised Premises an architectural whole.


15.3           If any part of the Common Area shall be taken as aforesaid, this
Lease shall not terminate, nor shall the rental payable hereunder be reduced,
except that either Landlord or Tenant may terminate this Lease if the area of
the Common Area remaining following such taking plus any additional parking area
provided by Landlord in reasonable proximity to the Demised Premises shall be
less than twenty five percent (25%) of the area of Common Area immediately prior
to the taking.  Any election to terminate this Lease in accordance with this
provision shall be evidenced by written notice of termination delivered to the
other party within thirty days after the earlier of the dates set forth above in
15.1 hereof.


15.4           All compensation awarded for any taking (or the proceeds of
private sale in lieu thereof) of the Demised Premises or Common Area shall be
the property of Landlord; and Tenant hereby assigns its interest in any such
award to Landlord; provided, however, Landlord shall have no interest in any
award made to Tenant for loss of business or for the taking of Tenant’s fixtures
and other property if a separate award for such items is made to Tenant.


ARTICLE XVI. Assignment and Subletting.


16.1           Transfers.  Tenant shall not, without the prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed as further described below: (i) assign, mortgage, pledge, hypothecate,
encumber, or permit any lien to attach to, or otherwise transfer, this Lease or
any interest hereunder, by operation of law or otherwise, (ii) sublet the
Demised Premises or any part thereof, (iii) permit the use of the Demised
Premises by any party other than Tenant and its employees (all of the foregoing
are hereinafter sometimes referred to collectively as “Transfers” and any party
to whom any Transfer is made or sought to be made is hereinafter sometimes
referred to as a “Transferee”).  If Tenant shall desire Landlord’s consent to
any Transfer, Tenant shall notify Landlord in writing, which notice shall
include: (a) the proposed effective date (which shall not be less than twenty
(20) nor more than 180 days after Tenant’s notice), (b) the portion of the
Demised Premises to be Transferred (herein called the “Subject Space”), (c) the
terms of the proposed Transfer and the consideration therefor, the name, address
and background information concerning the proposed Transferee, and a true and
complete copy of all proposed Transfer documentation, and (d) financial
statements (balance sheets and income/expense statements for the current and to
the extent available, (provided the Transferee was in existence during such
period) prior three (3) years), of the proposed Transferee, in form and detail
reasonably satisfactory to Landlord, certified to be complete, true and correct
in all material respects by the chief financial officer or owner of the
Transferee, and any other information to enable Landlord to determine the
financial responsibility, character, and reputation of the proposed Transferee,
nature of such Transferee’s business and proposed use of the Subject Space, and
such other information as Landlord may reasonably require.  Any Transfer made
without complying with this Article 16 shall at Landlord’s option be null, void
and of no effect, or shall constitute a Default under this Lease.  Whether or
not Landlord shall grant consent, Tenant shall pay $1,000 towards Landlord’s
review and processing expenses, as well as any reasonable legal fees incurred by
Landlord with respect to such proposed Transfer within ten (10) days after
written request by Landlord.


16.2           Approval.  Landlord will not unreasonably withhold its consent to
any proposed Transfer of the Subject Space to the Transferee on the terms
specified in Tenant’s notice.  The parties hereby agree that it shall be
reasonable under this Lease and under any applicable law for Landlord to
withhold consent to any proposed Transfer where one or more of the following
applies (without limitation as to other reasonable grounds for withholding
consent): (i) the Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality or nature of the Real Property
or other tenants of the Real Property, or would be a significantly less
prestigious occupant of the Real Property than Tenant, (ii) the Transferee
intends to use the Subject Space for purposes which are not permitted under this
Lease, (iii) the Subject Space is not regular in shape with appropriate means of
ingress and egress suitable for normal renting purposes, would result in more
than a reasonable number of occupants, or would require increased services by
Landlord, (iv) the Transferee is either a government (or agency or
instrumentality thereof), (v) the proposed Transferee or any affiliate thereof
is an occupant of the Real Property or has negotiated to lease space in the Real
Property from Landlord during the prior twelve (12) months, (vi) the proposed
Transferee does not have, in Landlord’s sole good faith determination,
satisfactory references or a reasonable financial condition in relation to the
obligations to be assumed in connection with the Transfer, (vii) the Transfer
involves a partial or collateral assignment, or a mortgage, pledge,
hypothecation, or other encumbrance or lien on this Lease, or a Transfer by
operation of law, (viii) the proposed Transfer involves conversion, merger or
consolidation of Tenant into a limited liability company or limited liability
partnership which would have the legal effect of releasing Tenant or any person
or entity liable for the obligations of Tenant from any obligations under this
Lease, (ix) the proposed Transfer would cause Landlord to be in violation of any
laws or any other lease, mortgage or agreement to which Landlord is a party,
would give a tenant of the Real Property a right to cancel its lease, or would
create adverse tax consequences for Landlord, or (x) Tenant has committed and
failed to cure a Default or Tenant will be unable to cure such Default
concurrent with implementation of the proposed Transfer.
 
 
11

--------------------------------------------------------------------------------

 


16.3           Transfer Premiums.  If Landlord consents to a Transfer, and as a
condition thereto which the parties hereby agree is reasonable, Tenant shall pay
to Landlord one hundred percent (100%) of any Transfer Premium derived by Tenant
from such Transfer, after recovery by Tenant of all of its costs and expenses
incurred with respect to such Transfer.  “Transfer Premium” shall mean, for a
lease assignment, all consideration paid or payable therefor.  “Transfer
Premium” shall mean, for a sublease, all rent, additional rent or other
consideration paid by such Transferee in excess of the rent payable by Tenant
under this Lease (on a monthly basis during the term, and on a per rentable
square foot basis, if less than all of the Demised Premises is subject to the
Transfer).  “Transfer Premium” shall also include so-called “key money,” or
other bonus amount paid by Transferee to Tenant, and any payment in excess of
fair market value for services rendered by Tenant to Transferee or fair market
value for assets, fixtures, inventory, equipment or furniture transferred by
Tenant to Transferee.  If part of the consideration for such Transfer shall be
payable other than in cash, Landlord’s share of such non-cash consideration
shall be in such form as is reasonably satisfactory to Landlord.  The percentage
of the Transfer Premium due Landlord hereunder shall be paid within ten (10)
days after Tenant receives any Transfer Premium from the Transferee subject to
the right of Tenant to first recover its costs and expenses pertaining to such
Transfer, including fees paid to landlord.


16.4           Recapture.  Notwithstanding anything to the contrary contained in
this Article, Landlord shall have the option, by giving notice to Tenant within
thirty (30) days after receipt of Tenant’s notice of any proposed Transfer, to
recapture the Subject Space.  Such recapture notice shall cancel and terminate
this Lease with respect to the Subject Space as of the date stated in Tenant’s
notice as the effective date of the proposed Transfer (or at Landlord’s option,
shall cause the Transfer to be made to Landlord or its agent or nominee, in
which case the parties shall execute reasonable Transfer documentation promptly
thereafter).  If this Lease shall be canceled with respect to less than the
entire Demised Premises, the rent herein shall be prorated on the basis of the
number of rentable square feet retained by Tenant in proportion to the number of
rentable square feet contained in the Demised Premises, this Lease as so amended
shall continue thereafter in full force and effect, and upon request of Landlord
the parties shall execute written confirmation of the same.  Tenant shall
surrender and vacate the Subject Space when required hereunder in accordance
with Section 7.2.


16.5           Terms of Consent.  If Landlord consents to a Transfer: (i) the
terms and conditions of this Lease, including Tenant’s liability for the Subject
Space, shall in no way be deemed to have been waived or modified, (ii) such
consent shall not be deemed consent to any further Transfer by either Tenant or
a Transferee, (iii) no Transferee shall succeed to any rights provided in this
Lease or any amendment hereto to extend the Lease Term, expand or contract the
Demised Premises, or lease other space, any such rights being deemed personal to
the initial Tenant named herein (and being deemed to have been automatically
revoked and deleted upon any such Transfer), (iv) Tenant shall deliver to
Landlord promptly after execution, an original executed copy of all
documentation pertaining to the Transfer in form reasonably acceptable to
Landlord, and (v) Tenant shall furnish a complete statement, certified by an
independent certified public accountant or Tenant’s chief financial officer,
setting forth in detail the computation of any Transfer Premium that Tenant has
derived and shall derive from such Transfer.  Landlord or its authorized
representatives shall have the right at all reasonable times to audit the books,
records and papers of Tenant and any Transferee relating to any Transfer, and
shall have the right to make copies thereof.  If the Transfer Premium respecting
any Transfer shall be found understated, Tenant shall within thirty (30) days
after demand pay the deficiency, and if understated by more than three percent
(3%) Tenant shall pay Landlord’s costs of such audit.  Any sublease hereunder
shall be subordinate and subject to the provisions of this Lease, and if this
Lease shall be terminated during the term of any sublease, Landlord shall have
the right to: (a) deem such sublease as merged and canceled and repossess the
Subject Space by any lawful means, or (b) deem such Termination as an assignment
of such sublease to Landlord and not as a merger, and require that such
subtenant attorn to and recognize Landlord as its landlord under any such
sublease.  If Tenant shall commit a Default under this Lease, Landlord is hereby
irrevocably authorized, as Tenant’s agent and attorney-in-fact, to direct any
Transferee to make all payments under or in connection with the Transfer
directly to Landlord (which Landlord shall apply towards Tenant’s obligations
under this Lease) until such Default is cured.
 
 
12

--------------------------------------------------------------------------------

 


16.6           Certain Transfers.  For purposes of this Lease, the term
“Transfer” shall also include, and all of the foregoing provisions shall apply
to: (i) the conversion, merger or consolidation of Tenant into a limited
liability company or limited liability partnership, (ii) if Tenant is a
partnership or limited liability company, the withdrawal or change, voluntary,
involuntary or by operation of law, of a majority of the partners or members, or
a transfer of a majority of partnership or membership interests, within a twelve
month period, or the dissolution of the partnership or company, and (iii) if
Tenant is a closely held corporation (i.e., whose stock is not publicly held and
not traded through an exchange or over the counter), the dissolution, merger,
consolidation or other reorganization of Tenant, or within a twelve month
period: (a) the sale or other transfer of more than an aggregate of 50% of the
voting shares of Tenant (other than to immediate family members by reason or
gift or death) unless it is the result of acquisitions done utilizing common
stock of the company or the sale of common stock of the company to raise working
capital or (b) the sale, mortgage, hypothecation or pledge of more than an
aggregate of 50% of Tenant’s net assets.


ARTICLE XVII.  Property Taxes.


17.1           Tenant shall be liable for all taxes levied against personal
property and trade fixtures placed by Tenant in the Demised Premises.  If any
such taxes are levied against Landlord or Landlord’s property and if Landlord
elects to pay the same or if the assessed value of Landlord’s property in
increased by inclusion of personal property and trade fixtures placed by Tenant
in the Demised Premises and Landlord elects to pay the taxes based on such
increase, Tenant shall pay to Landlord upon demand that part of such taxes for
which Tenant is primarily liable hereunder.


17.2           Commencing on the Rent Commencement Date and continuing for the
remainder of the Lease Term, Tenant agrees to pay to Landlord each calendar year
or fiscal year, as additional rent, Tenant’s Proportionate Share of Taxes
(defined below).  “Taxes” shall mean real estate taxes, assessments, business
taxes, excises, association dues, fees, levies, charges and other taxes of every
kind and nature whatsoever, general and special, extraordinary and ordinary,
foreseen and unforeseen, which may be levied or assessed against or arise in
connection with ownership, use, occupancy, rental, operation or possession of
the Real Property (including personal property taxes for property that is owned
by Landlord and used in connection with the operation, maintenance and repair of
the Real Property), or substituted, in whole or in part, for a tax previously in
existence by any taxing authority, or assessed in lieu of a tax increase, or
paid as rent under any ground lease.  In no event shall “Taxes” include any
interest or penalties arising by reason of Landlord’s failure to pay the same
when due and payable.  Tenant authorizes Landlord to use the funds paid to
Landlord under this Article XVII, Section 17.2 to pay the Taxes levied or
assessed against the Real Property based upon the amount due by Landlord on
November 30th of each year.  Tenant’s Proportionate Share of Taxes for the 2012
calendar year are presently estimated to be fifty-five cents ($0.55) per square
foot.
 
Tenant’s payment of its Proportionate Share of Taxes shall be made in the same
manner as Tenant’s Proportionate Share of the Common Area Maintenance Costs set
forth in Article 5.2.
 
 
13

--------------------------------------------------------------------------------

 


17.3           If Tenant should fail to pay any taxes, assessments, or
governmental charges or its Proportionate Share of the Taxes required to be paid
by Tenant hereunder plus applicable tax, as set forth above, in addition to any
other remedies provided herein, Landlord, may, if it so elects, pay such taxes,
assessments, and governmental charges and/or Tenant’s Proportionate Share of the
Taxes.  Any sums so paid by Landlord shall be deemed to be additional rental
owing by Tenant to Landlord and due and payable upon demand as additional rental
plus interest at the rate of twelve percent (12%) per annum from the date of
payment by Landlord until repaid by Tenant.


17.4         (a)  If at any time during the Lease Term, the present method of
taxation shall be changed so that in lieu of the whole or any part of any taxes,
assessments, levies or charges levied, assessed or imposed on real estate and
the improvements thereon, there shall be levied, assessed or imposed on Landlord
a capital levy or other tax directly on the rents received therefrom and/or a
franchise tax, assessment, levy or charge measured by or based, in whole or in
part, upon such rents or the present or any future building or buildings on the
Real Property, then all such taxes, assessments, levies or charges, or the part
thereof so measured or based, shall be deemed to be included with the term
“Taxes” for the purposes hereof.  In no event shall Taxes include any
recordation or transfer taxes (or similar taxes) incurred in connection with a
sale of the Real Property.


(b)  Any payment to be made pursuant to this Article XVII with respect to the
real estate tax year in which this Lease commences or terminates shall bear the
same ratio to the payment which would be required to be made for the full tax
year as that part of such tax year in which this Lease commences or terminates
bears to a full tax year.


ARTICLE XVIII.  Default by Tenant and Remedies.


18.1           The following events shall be deemed to be events of default by
Tenant under this Lease:


(1)           If Landlord shall not receive, at the proper place for payment,
any installment of rental plus applicable sales and use tax, as set forth above,
or any other additional rental plus applicable sales and use tax, as set forth
above, demanded by Landlord, or any other expense demanded by Landlord as herein
provided within ten (10) days of the due date therefor.


(2)           If Tenant shall fail to comply with any term, provision or
covenant of this Lease, other than the payment of rental, or additional rental
plus interest, or expenses demanded by Landlord, and shall not cure such failure
within ten (10) days after the mailing by Landlord of written notice thereof to
Tenant.


(3)           If Tenant or any guarantor of Tenant’s obligations under this
Lease shall become insolvent, or shall make a transfer in fraud of creditors, or
shall make an assignment for the benefit of creditors.


(4)           If Tenant or any guarantor of Tenant’s obligations under this
Lease shall file a petition under any section or chapter of the Bankruptcy Code,
as amended, or under any similar law or statue of the United States or any State
thereof; or Tenant or any guarantor of Tenant’s obligations under this Lease
shall be adjudged bankrupt of insolvent in proceedings filed against Tenant or
any guarantor of Tenant’s obligations under this Lease.


(5)           If a receiver or Trustee shall be appointed for all of the Demised
Premises or for all or substantially all of the assets of Tenant or any
guarantor of Tenant’s obligations under this Lease.


(6)           If Tenant shall desert or vacate any portion of the Demised
Premises.


(7)           If Tenant shall do or permit to be done anything that creates a
lien upon the Demised Premises.


(8)           If the Business operated by Tenant shall be closed in excess of
ten (10) consecutive business days.
 
 
14

--------------------------------------------------------------------------------

 


Upon the occurrence of any such events of default, Landlord shall have the
option to pursue any one or more of the following remedies without any notice or
demand (beyond that required in 18.1 above) whatsoever:


A.        Terminate this Lease in which event Tenant shall immediately surrender
the Demised Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which he may have for possession or
arrearage in rental, enter upon and take possession of the Demised Premises and
expel or remove Tenant and any other person who may be occupying said premises
or any part thereof, without being liable for prosecution or any claim of
damages therefor.


B.        Enter upon and take possession of the Demised Premises and expel or
remove Tenant any other person who may be occupying said premises or any part
thereof without being liable for prosecution or any claim for damages therefor
with or without having terminated the Lease.


C.        Enter upon the Demised Premises without being liable for prosecution
or any claim for damages therefor, and do whatever Tenant is obligated to do
under the terms of this Lease, and Tenant agrees to reimburse Landlord on demand
for any expenses which Landlord may incur in thus effecting compliance with
Tenant’s obligations under this Lease, and Tenant further agrees that Landlord
shall not be liable for any damages resulting to the Tenant from such action.


18.2           Exercise by Landlord of any one or more remedies hereunder
granted or otherwise available shall not be deemed to be an acceptance of
surrender of the Demised Premises by Tenant whether by agreement or by operation
of law, it being understood that such surrender can be effected only by the
written agreement of Landlord and Tenant.  No removal or other exercise of
dominion by Landlord over the property of Tenant or others at the Demised
Premises shall be deemed unauthorized or constitute a conversion.  Tenant hereby
consenting, after any event of default, to the aforesaid exercise of dominion
over Tenant’s property within the Demised Premises.  All claims for damages by
reason of such re-entry and/or repossession are hereby waived, as are all claims
for damages by reason of any distress warrant, forcible detainer proceedings,
sequestration proceedings, eviction proceedings or other legal process.  Tenant
agrees that any re-entry by Landlord may be pursuant to judgment obtained in
eviction proceedings, as Landlord may elect, and Landlord shall not be liable in
trespass or otherwise.


18.3           In the event Landlord elects to terminate the Lease by reason of
an event of default, then notwithstanding such termination, Tenant shall be
liable for and shall pay to Landlord, at the address specified for notice to
Landlord herein the sum of all rental and other indebtedness accrued to date of
such termination, plus, as damages, an amount equal to the total Minimum
Guaranteed Rental plus the estimated amount of Tenant’s Proportionate Share of
the Common Area Maintenance Costs, Insurance and Taxes for the remaining portion
of the Lease Term (had such term not been terminated by Landlord prior to the
date of expiation stated in Article I).


18.4           In the event that Landlord elects to repossess the Demised
Premises without terminating the Lease, then Tenant shall be liable for and
shall pay to Landlord at the address specified for notice to Landlord herein all
rental and other indebtedness accrued to the date of such repossession, plus
rental required to be paid by Tenant to Landlord during the remainder of the
Lease term until the date of expiration of the term as stated in Article
I.  Actions to collect amounts due by Tenant to Landlord as provided in this
Article XVIII, Section 18.5 may be brought from time to time, on one or more
occasions, without the necessity of Landlord’s waiting until expiration of the
Lease Term.


18.5           In case of any event of default or breach by Tenant, Tenant shall
also be liable for and shall pay to Landlord, at the address specified for
notice to Landlord herein, in addition to any sum provided to be paid above,
brokers’ fees incurred by Landlord in connection with reletting the whole or any
part of the Demised Premises; the costs of repairing, altering, remodeling or
otherwise putting the Demised Premises into condition acceptable to a new tenant
or tenants; the costs of removing and storing Tenant’s or other occupant’s
property;; any and all rent concessions; and all reasonable expenses incurred by
Landlord in enforcing or defending Landlord’s rights and/or remedies including
reasonable attorney’s fees.
 
 
15

--------------------------------------------------------------------------------

 


18.6           In the event of termination or repossession of the Demised
Premises for any event of default, Landlord shall not have any obligation to
relet or attempt to relet the Demised Premises, or any portion thereof, or to
collect rental after reletting; and in the event of reletting, Landlord may
relet the whole or any portion of the Demised Premises for any period, to any
tenant, and for any use and purpose.  In the event Landlord relets the Demised
Premises, any part thereof, together with other premises, or for a term
extending beyond the scheduled expiration of the term hereunder, it is
understood that Tenant will be entitled to apply any Minimum Guaranteed Rental
or other sums generated or projected to be generated by any such other premises
or in the period extending beyond the scheduled expiration of the term hereunder
against Landlord’s damages.  Notwithstanding anything to the contrary contained
herein, following Landlord’s recovery of sole and exclusive possession of the
Premises, Landlord shall use commercially reasonable efforts to mitigate its
damages in the event of a default by Tenant hereunder, it being expressly
recognized and agreed that Landlord shall have no obligation to re-let the
Premises prior to leasing any other space available on the Real Property.


18.7           If Tenant should fail to make any payment or cure any default
hereunder within the time herein permitted, Landlord, without being under any
obligation to do so and without thereby waiving such default, may make such
payment and/or remedy such other default for the account of Tenant (and enter
the Demised Premises for such purpose), and thereupon Tenant shall be obligated
to, and hereby agrees, to pay Landlord, upon demand, all costs, expenses and
disbursements (including reasonable attorney’s fees) incurred by Landlord in
taking such remedial action.


18.8           Upon receipt from Tenant of the sum stated in Article I, Section
1.1 above, such sum shall be held by Landlord and may be commingled without
interest as security for the performance by Tenant of Tenant’s covenants and
obligations under this Lease, it being expressly understood that such deposit is
not an advance payment of rental or a measure of Landlord’s damages in case of
default by Tenant.  Said deposit shall be held by Landlord without payment of
interest, as security for the faithful performance by Tenant of all of the
terms, covenants and conditions of this Lease by said Tenant to be kept and
performed during the term hereof.  If at any time during the Lease Term any of
the rental herein reserved shall be overdue and unpaid, or any other sum payable
by Tenant to Landlord hereunder shall be overdue and unpaid then Landlord may,
at the option of the Landlord (but Landlord shall not be required to)
appropriate and apply any portion of said deposit to the payment of any such
overdue rental or other sum.  In the event of the failure of Tenant to keep and
perform any of the terms, covenants and conditions of this Lease to be kept and
performed by Tenant, then Landlord at its option may appropriate and apply the
security deposit, or so much thereof as may be necessary, to compensate Landlord
for loss or damage sustained or suffered by Landlord due to such breach on the
part of Tenant.  Should the security deposit, or any portion thereof be
appropriated and applied by Landlord for the payment of overdue rental sums due
and payable to Landlord by Tenant hereunder, then Tenant shall, upon the written
demand of Landlord, forthwith remit to Landlord a sufficient amount in cash to
restore the security deposit to the original sum deposited, and Tenant’s failure
to do so within ten days after receipt of such demand shall constitute a default
under this Lease.  Should Tenant comply with all of the terms, covenants and
conditions of this Lease and promptly pay all of the rental herein provided for
as it falls due, and all other sums payable by Tenant to Landlord hereunder, the
security deposit shall be returned in full to Tenant within thirty (30) days
following the end of the Lease Term, or upon the earlier termination of this
Lease.
 
 
16

--------------------------------------------------------------------------------

 


In lieu of a cash security deposit, Tenant shall have the right to deliver to
Landlord an unconditional, irrevocable letter of credit (the “Letter of
Credit”), subject to the following terms and conditions.  Such Letter of Credit
shall be (a) in form and substance satisfactory to Landlord in its sole
discretion; (b) at all times in the amount of the security deposit, and shall
permit multiple draws without a corresponding reduction in the aggregate amount
of the Letter of Credit; (c) issued by a commercial bank reasonably acceptable
to Landlord from time to time and located in the Tampa, Florida metropolitan
area; (d) made payable to, and expressly transferable and assignable at no
charge by the Landlord, the owner from time to time of the Building or, at
Landlord’s option, the holder of any mortgage (which transfer/assignment shall
be conditioned only upon the execution of a written document in connection
therewith); (e) payable at sight upon presentment to a local branch of the
issuer of a simple sight draft or certificate stating that Tenant is in default
under this Lease (provided, however that in the event that a notice of default
to Tenant may not be lawfully given by Landlord, then Landlord shall be entitled
to draw thereunder upon presentment of a certificate stating that a notice of
default cannot be lawfully given and that Tenant has failed to timely pay or
perform an obligation of the Tenant under this Lease); (f) of a term not less
than one year; and (g) at least thirty (30) days prior to the then-current
expiration date of such letter of credit, either (1) renewed (or automatically
and unconditionally extended) from time to time through the expiration of the
Lease Term or the sooner of acceptance of the Demised Premises by Landlord and
thirty (30) days from the end of the Lease Term, or (2) replaced with cash in
the amount of the security deposit.  Notwithstanding anything in this Lease to
the contrary, any cure or grace periods set forth in this Lease shall not apply
to any of the foregoing, and, specifically, if Tenant fails to timely comply
with the requirements of subsection (g) above, then Landlord shall have the
right to immediately draw upon the letter of credit without notice to Tenant and
apply the proceeds to the Security Deposit.  Each Letter of Credit shall be
issued by a commercial bank that has a credit rating with respect to
certificates of deposit, short term deposits or commercial paper of at least P-2
(or equivalent) by Moody’s Investor Service, Inc., or at least A-2 (or
equivalent) by Standard & Poor’s Corporation, and shall be otherwise acceptable
to Landlord in its sole and absolute discretion.  If the issuer’s credit rating
is reduced below P-2 (or equivalent) by Moody’s Investor Service, Inc., or below
A-2 (or equivalent) by Standard & Poor’s Corporation, or if the financial
condition of such issuer changes in any other materially adverse way, then
Landlord shall have the right the require that Tenant obtain from a different
issuer and deliver to Landlord a new Letter of Credit that complies in all
respects with the requirements of this Section, and Tenant’s failure to deliver
such new Letter of Credit to Landlord by the date that is at least thirty (30)
days prior to the expiration date of the then-existing Letter of Credit, (with
no other notice or cure or grace period being applicable thereto,
notwithstanding anything in this Lease to the contrary) shall entitle Landlord
to immediately draw upon the then existing Letter of Credit in whole or in part,
without notice to Tenant.  In the event the issuer of any Letter of Credit held
by Landlord is placed into receivership or conservatorship by the Federal
Deposit Insurance Corporation, or any successor or similar entity, then,
effective as of the date such receivership or conservatorship occurs, said
Letter of Credit shall be deemed to not meet the requirements of this
section,  and, within ten (10) days thereof, Tenant shall replace such Letter of
Credit with a Letter of Credit issued by an institution which satisfies the
foregoing requirements (and Tenant’s failure to do so within said ten (10) days
shall, notwithstanding anything in this Lease to the contrary, constitute an
event of default under the Lease without the requirement for any further notice
hereunder).  Any failure or refusal of the issuer to honor the Letter of Credit
shall be at Tenant’s sole risk and shall not relieve Tenant of its obligations
hereunder with respect to the security deposit.
 
Provided that no event of default has occurred prior to each such date specified
herein, the amount of the security deposit shall be reduced on the last day of
the first and second Lease Year by $20,000.00 each Lease Year, and at all times
thereafter the security deposit held by Landlord shall be in the amount of
$20,000.00.  If the security deposit is so reduced: (i) Landlord shall refund to
Tenant the difference between any cash security deposit then held by Landlord
and such reduced security deposit amount, and (ii) Tenant may replace any then
existing Letter of Credit with a Letter of Credit in the amount of such reduced
security deposit.


 Notwithstanding anything in this Lease to the contrary (including, without
limitation, any cure or grace periods set forth in this Lease), Any failure by
Tenant to timely renew or replace said Letter of Credit and any failure by
Tenant to timely deliver to Landlord in writing proof of such renewal or
replacement shall be deemed an event of default (as such term is defined in the
default section of this Lease and used herein) hereunder by Tenant, without the
necessity for further notice to Tenant, entitling Landlord to immediately draw
upon such Letter of Credit in the full amount thereof.   At all times during the
Term, Landlord shall be entitled to draw upon the entire amount of such Letter
of Credit to cure any outstanding event of default.  In the event that Landlord
draws upon the Letter of Credit by reason of Tenant’s failure to timely renew or
replace the Letter of Credit, the proceeds thereof (except for any portion
thereof necessary to cure any other default by Tenant, if any) shall constitute
a Cash security deposit hereunder, and shall be held in accordance with the
terms of the foregoing provisions.
 
 
17

--------------------------------------------------------------------------------

 


Landlord agrees to transfer the security deposit to any transferee of the
Building or Landlord’s interest therein, whereupon such transferee shall be
liable for the return of the security deposit, and Landlord shall be released
from all liability for the return thereof.  Subject to the terms of the
Bankruptcy Code, in the event of bankruptcy or other debtor-creditor proceedings
against Tenant, the security deposit will be deemed to be applied first to the
payment of rent for all periods prior to any filings of such proceedings.


18.9   Subject to Section 24.4 below, in the event of any default by Landlord,
Tenant’s exclusive remedy shall be an action for damages (Tenant hereby waiving
the benefit of any laws granting it a lien upon the property of Landlord), but
prior to any such action Tenant will give Landlord written notice specifying
such default with particularity, and Landlord shall thereupon have thirty (30)
days in which to cure any such default; provided, however, that if the nature of
Landlord’s obligation is such that more than thirty (30) days are required for
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion.  Unless and until Landlord fails to so cure
any default after such notice, Tenant shall not have any remedy or cause of
action by reason thereof.  Tenant expressly waives the right to recover from
Landlord any consequential, punitive or incidental damages arising by reason of
a Landlord default as described above.  All obligations of Landlord hereunder
will be construed as covenants, not conditions; and all such obligations will be
binding upon Landlord only during the period of Tenant’s possession of the
Demised Premises and not thereafter.


The term “Landlord” shall mean only the owner of the Demised Premises, and in
the event of the transfer by such owner of its interest in the Demised Premises,
such owner shall thereupon be released and discharged from all covenants and
obligation of the Landlord thereafter accruing, but such covenants and
obligations shall be binding during the Lease Term upon each new owner for the
duration of such owner’s ownership.


Before filing suit for an alleged default by Landlord, Tenant shall give
Landlord and the Mortgagee(s) (defined in Section 21.1) whom Tenant has been
notified hold mortgages or deeds of trust on the Real Property, notice
and  reasonable time to cure the alleged default. Tenant hereby waives all
claims against all Landlord Parties for consequential, special or punitive
damages allegedly suffered by any Tenant Parties, including lost profits and
business interruption.


ANYTHING CONTAINED IN THE LEASE TO THE CONTRARY NOTWITHSTANDING, TENANT SHALL
LOOK SOLELY TO THE ESTATE AND PROPERTY OF LANDLORD IN THE BUILDING FOR THE
COLLECTION OF ANY JUDGMENT OR OTHER JUDICIAL PROCESS REQUIRING THE PAYMENT OF
MONEY BY LANDLORD FOR ANY DEFAULT OR BREACH BY LANDLORD UNDER THE LEASE,
SUBJECT, HOWEVER, TO THE PRIOR RIGHTS OF ANY MORTGAGEE OR LESSOR OF THE
BUILDING.  NO OTHER ASSETS OF LANDLORD OR ANY PARTNERS, SHAREHOLDERS, MEMBERS OR
OTHER PRINCIPALS OF LANDLORD SHALL BE SUBJECT TO LEVY, EXECUTION OR OTHER
JUDICIAL PROCESS FOR THE SATISFACTION OF TENANT’S CLAIM.


18.10   If Landlord shall have taken possession of the Demised Premises pursuant
to the authority herein granted, the Landlord shall have the right to keep in
place and use all of the furniture, fixtures and equipment at the Demised
Premises, including that which is owned by or leased to Tenant at all times
prior to any foreclosure thereon by Landlord or repossession thereof by any
lessor thereof or third party having a lien thereon. Landlord shall also have
the right to remove from the Demised Premises (without the necessity of
obtaining a distress warrant, writ of sequestration or other legal process) all
or any portion of such furniture, fixtures, equipment and other property located
thereon and place same in storage at any premises within the County in which the
Demised Premises is located; and in such event, Tenant shall be liable to
Landlord for costs incurred by Landlord in connection with such removal and
storage and shall indemnify and hold Landlord harmless from all loss, damage,
cost, expense and liability in connection with such removal and
storage.  Landlord shall also have the right to relinquish possession of all or
any portion of such furniture, fixtures, equipment and other property to any
person (“Claimant”) claiming to be entitled to possession thereof who presents
to Landlord a copy of any instrument represented to Landlord by Claimant to have
been executed by Tenant (or any predecessor of Tenant) granting Claimant the
right under various circumstances to take possession of such furniture,
fixtures, equipment or other property without the necessity on the part of
Landlord to inquire to the authenticity of said instrument’s copy of Tenant’s or
Tenant’s predecessor’s signature thereon and without the necessity of Landlord’s
making any nature of investigation or inquiry as to the validity of the factual
or legal basis upon which Claimant purports to act; and Tenant agrees to
indemnify and hold Landlord harmless from all cost, expense, loss, damage and
liability incident to Landlord’s relinquishment of possession of all or any
portion of such furniture, fixtures, equipment or other property to
Claimant.  The rights of Landlord herein stated shall be in addition to any and
all other rights which Landlord has or may hereafter have at law or in equity;
and Tenant stipulates and agrees that the rights herein granted Landlord are
commercially reasonable.
 
 
18

--------------------------------------------------------------------------------

 


ARTICLE XIX.  Intentionally omitted.


ARTICLE XX.  Holding Over.


20.1           If Tenant remains in possession of the Demised Premises after the
expiration of this Lease and without the execution of a new lease, it shall be
deemed to be occupying said premises as a tenant from month to month at a rental
equal to the rental herein provided plus fifty percent (50%) of such amount and
otherwise subject to all the conditions, provisions and obligations of this
Lease insofar as the same are applicable to a month-to-month tenancy.


ARTICLE XXI.  Subordination.


21.1           Tenant accepts this Lease subject and subordinate to any mortgage
or other lien presently existing or hereafter created upon the Demised Premises
or the Real Property, and to any renewals and extensions thereof, but Tenant
agrees that any such party holding such a mortgage or lien (such party being
referred to herein as a “mortgagee”) shall have the right at any time to
subordinate such mortgage or other lien to this Lease.  Landlord is hereby
irrevocably vested with full power and authority to subordinate this Lease to
any mortgage or other lien hereafter placed upon the Demised Premises or the
Real Property, and Tenant agrees upon demand to execute such further instrument
subordinating this Lease as Landlord may request.  Tenant shall be entitled to
condition any future subordination of this Lease by Tenant to the procurement of
a nondisturbance agreement in the standard form then offered by any future
mortgagee.  In the event Tenant desires to negotiate the provisions contained in
any such nondisturbance agreement, Tenant shall indemnify and hold Landlord
harmless from any costs or expenses incurred with either Landlord’s or lender’s
counsel in connection therewith.


ARTICLE XXII.  Notices.


22.1           Wherever any notice is required or permitted hereunder such
notice shall be in writing.  Any notice or document required or permitted to be
delivered hereunder shall be deemed to be delivered whether actually received or
not when deposited in the United States mail, postage prepaid, Certified or
Registered Mail, Return Receipt Requested, addressed to the parties hereto at
the respective addresses set out in Article I, Section 1.1 above, or at such
other addresses as they may have hereafter specified by written notice.


22.2           If and when included within the term “Landlord” as used in this
instrument there are more than one person, firm, or corporation, all shall
jointly arrange among themselves for their joint execution of such notice
specifying some individual at one specific address for the receipt of notices
and payments to Landlord; if and when included within the term “Tenant” as used
in this instrument there are more than one person, firm or corporation, all
shall jointly arrange among themselves for their joint execution of such a
notice specifying some individual at some specific address for the receipt of
notices and payment to Tenant.  All parties included within the terms “Landlord”
and “Tenant,” respectively, shall be bound by notices and payment given in
accordance with the provisions of this Article to the same effect as if each had
received such notice or payment.


ARTICLE XXIII.  Late Charges.


23.1           In the event Landlord does not receive, at the proper place for
payments, any installment of rental or other sum to be paid to Landlord
hereunder, Landlord will incur additional expenses in an amount not readily
ascertainable and which has not been elsewhere provided for between Landlord and
Tenant.  Therefore, in the event that Landlord has not received, at the proper
place for payment, any installment of rental or other sum to be paid hereunder,
within five (5) days of the due date therefor, Tenant shall pay Landlord on
demand as additional rent hereunder a late charge of five percent (5%) of the
amount of any such payment or sum.  Failure to pay such late charge upon demand
shall be an event of default hereunder.  This provision for such late charge and
interest below set forth shall be in addition to all other rights and remedies
available to Landlord hereunder or at law or in equity and shall not be
construed as liquidating damages or limiting Landlord’s remedies in any
manner.  Any payments remaining due and owing to Landlord more than thirty days
from Tenant hereunder shall accrue interest at the rate of 12% per annum from
and after the date due.
 
 
19

--------------------------------------------------------------------------------

 


ARTICLE XXIV.  Miscellaneous.


24.1           Nothing herein contained shall be deemed or construed by the
parties hereto, nor by any third party, as creating the relationship of
principal and agent or of partnership or of joint venture between parties
hereof, it being understood and agreed that neither the method of computation of
rental, nor any other provisions contained herein, nor any acts of the parties
hereto, shall be deemed to create any relationship between the parties hereto
other than the relationship of Landlord and Tenant.  Whenever herein the
singular number is used, the same shall include the plural, and words of any
gender shall include each other gender.


24.2           The captions used herein are for convenience only and do not
limit or amplify the provisions hereof.


24.3           One or more waivers of any covenant, term or condition of this
Lease by either party shall not be construed as a waiver of a subsequent breach
of the same covenant, term or condition.  The consent or approval by either
party shall not be construed as a waiver of a subsequent breach of the same
covenant, term or condition. The consent or approval by either party to or of
any act by the other party requiring such consent or approval shall not be
deemed to waive or render unnecessary consent to or approval of any subsequent
similar act.


24.4           Whenever a period of time is herein prescribed for action to be
taken by Landlord, Landlord shall not be liable or responsible for and there
shall be excluded from the computation of any such period of time, any delays
due to strikes, riots, acts of God, shortages of labor or materials, war,
governmental laws, regulations or restrictions or any other causes of any kind
whatsoever which are beyond the reasonable control of Landlord.  At any time
when there is outstanding a mortgage or similar security instrument covering
Landlord’s interest in the Demised Premises, Tenant may not exercise any
remedies for default by Landlord hereunder unless and until the holder of the
indebtedness secured by such mortgage or similar security instrument shall have
received written notice of such default and a  reasonable time for curing such
default shall thereafter have elapsed.


24.5           Landlord agrees that if Tenant shall perform all of the covenants
and agreements herein required to be performed by Tenant, Tenant shall, subject
to the terms of this Lease, at all times during the continuance of this Lease
have the peaceable and quiet enjoyment and possession of the Demised Premises.


24.6           This Lease contains the entire agreement between the parties and
no agreement shall be effective to change, modify or terminate this Lease in
whole or in part unless such agreement is in writing and duly signed by the
party against whom enforcement of such change, modification of termination is
sought.


24.7           Tenant warrants that it has had no dealing with any broker or
agent in connection with the negotiation or execution of this Lease other than
Landlord’s broker, Industrial Property Group, Inc., and Tenant’s broker, The
Ross Realty Group, Inc..  In the event any agent or broker other than those
named shall make a claim for a commission, or fee, Tenant shall be responsible
for payment thereof and hereby indemnifies and holds Landlord harmless from such
claim for commission or fees.
 
24.8           Tenant agrees that it will from time to time, upon request by
Landlord, execute and deliver to Landlord within ten (10) days after demand
therefor an Estoppel Certificate in Landlord’s form certifying that this Lease
is unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as so modified) and that Tenant has no
claims against Landlord and certifying such other factual matters as Landlord
may reasonably request.
 
 
20

--------------------------------------------------------------------------------

 


24.9           The laws of the State of Florida shall govern the interpretation,
validity, performance and enforcement of this Lease. If any provision of this
Lease should be held to be invalid or unenforceable, the validity and
enforceability of the remaining provisions of this Lease shall not be affected
thereby.


24.10         The terms, provisions and covenants contained in this Lease shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors in interest and legal representatives except as
otherwise herein expressly provided.


24.11         Landlord may deliver the security deposit posted hereunder by
Tenant to a purchaser of Landlord’s interest in the Demised Premises, in the
event that such interest be sold, and thereupon Landlord shall be discharged
from any further liability with respect to such deposit.


24.12         Except as expressly provided in Section 7.3 above, maintenance and
repair, including replacements, of the air conditioning and heating equipment
provided Tenant shall be Tenant’s sole responsibility throughout the entire
Lease Term.  Landlord will insure heating and air conditioning are operational
upon occupancy.


24.13         Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time.  Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida.  Additional
information regarding radon and radon testing may be obtained from your county
public health unit.


24.14         Tenant shall not (either with or without negligence) cause or
permit the escape, disposal or release of any biologically or chemically active
or other hazardous substances, or materials.  Tenant shall not allow the storage
or use of such substances or materials in any manner not sanctioned by law or by
the highest standards prevailing in the industry for the storage and use of such
substances or materials, nor allow to be brought into the Project any such
materials or substances except to use in the ordinary course of Tenant’s
business, and then only after written notice is given to Landlord of the
identity of such substances or materials.  Without limitation, hazardous
substances and materials shall include those described in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. Section 9601 et seq., the Resource Conservation and Recovery act, as
amended 42 U.S.C. Section 6901 et seq. or any other applicable state or local
laws and the regulations adopted under these acts.  If any lender or
governmental agency shall ever require testing to ascertain whether or not there
has been any release of hazardous materials from the Demised Premises and it is
determined that Tenant, its agents, employees, contractors or invitees caused
any such release, then the reasonable cost thereof shall be reimbursed by Tenant
to Landlord upon demand as additional charges if such requirement applies to the
Demised Premises.  In addition, Tenant shall execute affidavits,
representations, and the like from time to time at Landlord’s request concerning
Tenant’s best knowledge and belief regarding the presence of hazardous
substances or materials on the Demised Premises.  In all events, Tenant shall
indemnify Landlord in the manner elsewhere provided in this Lease from any
release of hazardous materials on the Demised Premises caused by Tenant, its
agents, employees, contractors or invitees.  The covenants of this Section 24.15
shall survive the expiration or earlier termination of the Lease Term.


24.15  Rail Spur Use & Costs (where applicable)


If Tenant has sole access to a rail spur servicing the Building or Industrial
Park and Tenant actually uses such rail spur, Tenant, at its sole cost and
expense, shall maintain and repair the entire rail spur.  Tenant also agrees to
reimburse Landlord as additional rent for all insurance and other operating
costs incurred by Landlord regarding the rail spur within ten (10) days after
receipt of a statement from Landlord.
 
 
21

--------------------------------------------------------------------------------

 


If more than one tenant has access to a rail spur or spurs servicing the
Building or Industrial Park, the Landlord shall coordinate all maintenance and
repairs.  Tenants with access to the rail spur(s) shall reimburse Landlord for
the maintenance, repairs, insurance and other operating costs based upon the
proportion of the Demised Premises to the total leasable area leased, from
time-to-time to tenants having access to the rail spur(s).  Tenant shall
reimburse Landlord as additional rent for such costs within ten (10) days after
receipt of a statement from Landlord.



24.16         Tenant warrants and represents with respect to the execution and
delivery by such party of this Lease: (1) that the individual executing this
Lease on behalf of Tenant is duly authorized to execute and deliver this Lease
on behalf of Tenant in accordance with the organizational documents of Tenant;
(2) that this Lease is binding upon and enforceable upon Tenant; (3) that Tenant
is duly formed and legally existing in the state of its organization; and (4)
that the execution and delivery of this Lease by Tenant will not result in any
breach of, or constitute a default under any mortgage, deed of trust, lease,
loan, credit agreement, partnership agreement or other contract or instrument to
which Tenant is a party or by which Tenant may be bound.  Landlord warrants and
represents with respect to the execution and delivery by such party of this
Lease: (1) that the individual executing this Lease on behalf of Landlord is
duly authorized to execute and deliver this Lease on behalf of Landlord in
accordance with the organizational documents of Landlord; (2) that this Lease is
binding upon and enforceable upon Landlord; (3) that Landlord is duly formed and
legally existing in the state of its organization; (4) that the execution and
delivery of this Lease by Landlord will not result in any breach of, or
constitute a default under any mortgage, deed of trust, lease, loan, credit
agreement, partnership agreement or other contract or instrument to which
Landlord is a party or by which Landlord may be bound; and (5) that Landlord
possesses fee simple title to the Project.


ARTICLE XXV.  Renewal Options.


Provided that Tenant shall not then be in default hereunder, after notice and
expiration of the applicable cure period, Tenant shall have the right and
option, by giving notice as set forth below, to extend and renew the term of
this Lease for two (2) terms of three (3) consecutive years, beginning for the
first renewal term on the day next following the Initial Term hereof, and
beginning for the second renewal term on the day next following the expiration
of the first renewal term.  Said renewal options are herein sometimes referred
as the “Renewal Options” or a “Renewal Option”, and said renewal terms are
sometimes herein referred to as the “Renewal Terms” or a “Renewal Term”.  If
this Lease has been terminated, or if Tenant does not timely exercise the first
Renewal Option or the second Renewal Option, then in any such event both Renewal
Options shall lapse, as the case may be.  Each of said Renewal Options shall be
upon the same terms and conditions as contained in this Lease, except that (i)
Tenant shall be limited to said two (2) Renewal Options, (ii) Tenant shall not
be entitled to any rental waivers, nor any allowances or construction work
during or with respect to the Renewal Terms, and (iii) the Minimum Guaranteed
Rental payable during a respective Renewal Term shall be as follows:


If Tenant properly exercises its first Renewal Option:


Portion of Lease Term
 
Minimum Guaranteed Rental
   
Monthly
Installment
 
March 1, 2016 – February 28, 2017
  $ 105,076.63     $ 8,756.39  
March 1, 2017 – February 28, 2018
  $ 108,228.93     $ 9,019.08  
March 1, 2018 – February 28, 2019
  $ 111,475.79     $ 9,289.65  



If Tenant properly exercises its second Renewal Option:


Portion of Lease Term
 
Minimum Guaranteed Rental
   
Monthly
Installment
 
March 1, 2019 – February 29, 2020
  $ 114,820.07     $ 9,568.34  
March 1, 2020 – February 28, 2021
  $ 118,264.67     $ 9,855.39  
March 1, 2021 – February 28, 2022
  $ 121,812.61     $ 10,151.05  

 
 
22

--------------------------------------------------------------------------------

 
 
If Tenant desires to exercise a Renewal Option, Tenant shall give Landlord
written notice thereof at least one hundred eighty (180) days prior to the
commencement of such earliest ensuing Renewal Term, TIME BEING OF THE ESSENCE.


ARTICLE XXVI.  Additional Space.


26.1           Landlord shall use commercially reasonable efforts to make Tenant
aware of any additional space at 41 Industrial Center that is or will be
available for leasing during the Lease Term.  If Tenant promptly advises
Landlord of its interest in such space, Landlord shall use good faith efforts to
negotiate a lease for such space with Tenant.  Notwithstanding the foregoing,
Landlord shall have no liability whatsoever by reason of either its failure to
notify Tenant of any such available space or the failure of the parties to agree
upon terms for such space.


ARTICLE XXVII.  Antenna.


27.1           Tenant shall be permitted to install (or permit another party to
install) an antenna on the roof of the Premises for the exclusive use of Tenant
and at no cost or expense to Landlord provided that (i) Tenant gives Landlord
prior written notice, (ii) Tenant secures any permits required by governmental
authority for installation, (iii) the antenna is in keeping with the aesthetics
of the Building, does not exceed one (1) meter in diameter and is mounted either
by non-penetrating roof mount, or exterior wall pole mount, (iv) it does not
impair the structural integrity of the roof and is installed and screened in
accordance with applicable governmental requirements and in accordance with
methods first approved by Landlord by written notice to Tenant, (v) Tenant
coordinates such installation with Landlord’s roof contractor to avoid
violations of any roof warranties, (vi) Tenant agrees to remove the antenna upon
expiration or termination of this Lease and repair any damage caused as a result
thereof, and (vii) Tenant provides all insurance reasonably requested by
Landlord for such dish or antenna.  In no event shall Tenant access, or
authorize any other party to access, the roof without prior written notice
thereof to Landlord.  Tenant’s obligation to cause the removal of the antenna at
the expiration or earlier termination of this Lease and to repair all damage
caused thereby shall expressly survive the expiration or earlier termination of
the Lease.






[This space intentionally left blank]


 
23

--------------------------------------------------------------------------------

 

Dated this _____ day of ________________, 2012.
 

WITNESS:   LANDLORD:              
41 INDUSTRIAL CENTER LIMITED PARTNERSHIP
              By: Industrial Center, Inc., General Partner            
_______________________    
By:_________________________(SEAL)
      William A. Miller, Vice-President          

 

WITNESS:    TENANT:      
ANYTHING IT, INC.
          _______________________  
By:_____________________________(SEAL)
     
Name:___________________________
     
Title:____________________________
         

 
 
24
 

--------------------------------------------------------------------------------